 B6C (Official Form 6C) (4/10)


           x
           E
           s
           m
           i
           a
           y
           t
           p
           o
           r
           P
           -
           C
           l
           u
           d
           e
           h
           c
           S
           {
           1
           k
           b
           }
                                                                                                                 EXHIBIT C - 1
   In re         Kimberly Jo Linebarger                                                                              Case No.           11-24753
                                                                                                         ,
                                                                                      Debtor

                                            SCHEDULE C - PROPERTY CLAIMED AS EXEMPT
 Debtor claims the exemptions to which debtor is entitled under:                                Check if debtor claims a homestead exemption that exceeds
 (Check one box)                                                                                $146,450. (Amount subject to adjustment on 4/1/13, and every three years thereafter
    11 U.S.C. §522(b)(2)                                                                                     with respect to cases commenced on or after the date of adjustment.)
    11 U.S.C. §522(b)(3)

                                                                              Specify Law Providing                         Value of                 Current Value of
                   Description of Property                                       Each Exemption                             Claimed                  Property Without
                                                                                                                           Exemption               Deducting Exemption
Real Property
Residence Located At:                                                   11 U.S.C. § 522(d)(1)                                      5,947.25                       80,000.00
31900 104th Ave SE
Unit B-103
Auburn, WA 98002
FMV of $80,000.00 is Based on Comparable
Sales in the Complex

Cash on Hand
Cash                                                                    11 U.S.C. § 522(d)(5)                                            5.00                             5.00

Checking, Savings, or Other Financial Accounts, Certificates of Deposit
BECU Savings #6711                                11 U.S.C. § 522(d)(5)                                                                  0.00                           12.40

Household Goods and Furnishings
Household Goods                                                         11 U.S.C. § 522(d)(3)                                         630.00                           630.00

Television                                                              11 U.S.C. § 522(d)(3)                                         300.00                           300.00

Television                                                              11 U.S.C. § 522(d)(5)                                         100.00                           100.00

2 DVD Players                                                           11 U.S.C. § 522(d)(3)                                          30.00                            30.00

2 Alarm Clocks                                                          11 U.S.C. § 522(d)(3)                                          20.00                            20.00

Books, Pictures and Other Art Objects; Collectibles
Framed Prints                                       11 U.S.C. § 522(d)(3)                                                              50.00                            50.00

20 Books                                                                11 U.S.C. § 522(d)(3)                                          40.00                            40.00

Wearing Apparel
Clothing                                                                11 U.S.C. § 522(d)(3)                                         500.00                           500.00

Firearms and Sports, Photographic and Other Hobby Equipment
Treadmill                                       11 U.S.C. § 522(d)(3)                                                                  50.00                            50.00

10 Speed Bike                                                           11 U.S.C. § 522(d)(3)                                          20.00                            20.00

20 Movies                                                               11 U.S.C. § 522(d)(3)                                         100.00                           100.00

Interests in Insurance Policies
Lutheran Brotherhood Term Life Insurance                                11 U.S.C. § 522(d)(7)                                            0.00                     Unknown




    1      continuation sheets attached to Schedule of Property Claimed as Exempt
 Software Copyright (c) 1996-2016 - Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                 Case 11-24753-TWD                            Doc 29-4      Filed 04/06/21         Ent. 04/06/21 11:43:29                        Pg. 1 of 3
01213435                                                                         6789 7 ÿÿ7ÿ9ÿ7
 *+
                                                                                                                     EXHIBIT C - 2
 455,-ÿ
    +6+78/01,2 3ÿ>:7;6?
         ÿ9:60;<=
    nÿo0A:
    cÿ>:7;6?
    pÿÿ>1DD0;2
    qÿÿ*+,-ÿ/01,23
    qÿÿ*+,-ÿ/01,23ÿH1I8+6ÿ9:60;<=
    qÿÿ*+,-ÿ/01,23ÿH7;6:8ÿf+:Q:;
                                                                                                                                      rÿÿK0-ÿ4,

     @7A:                   H7;23ÿC3D:                 V
     B061A:,2ÿC3D:          @7A:ÿW                     7ÿ                          ÿ687XÿY!
     E00FGH7-:              ÿ
                                                                                         ÿÿ
     /0,=+<:;72+0,
                            B061A:,2ÿC3D:
     9:60;<+,-ÿ@1AI:;
     H7;6:8ÿJB              B061A:,2ÿ/72:-0;3          Zÿ'7
     9:60;<ÿB72:            E:-+,ÿB72:                 51515[\2          ÿÿÿÿÿ]97! ÿÿÿÿ^97! ÿÿÿÿ9
     K:-78                  _,<ÿB72:                   01213435           ÿÿÿÿÿ]97! ÿÿÿÿ^97! ÿÿÿ
     L<M7,6:<ÿK:-78                                    7ÿÿ7ÿÿ̀7!
     N1+6Fÿ>:7;6?                                      a89ÿb#ÿ^7#ÿZ97"ÿ8ÿ7
     C0;;:,
                                                       cÿ  ÿÿÿÿdÿ'7ÿe ÿÿÿÿdÿ'7ÿZ

             f:;+5+672+0,ÿH;06:==ÿ/0AD8:2+0,ÿ
             g78ÿÿÿ89#ÿ7ÿ8
              9ÿÿÿÿh8ÿ97
             Zÿ977ÿ8ÿÿ89#ÿ 7!ÿÿiÿ
             7ÿ"hÿ789ÿ78ÿ
             4\13j13434ÿk34344\30443l3[m

     O      P:ÿ7;:ÿ7I8:ÿ20ÿD;0M+<:ÿ301ÿQ+2?
            0,8+,:ÿ<061A:,2=ÿ7,<ÿ60D+:=ÿ05
            <061A:,2=ÿ5;0AÿL1-1=2ÿRSÿRTTR
            50;Q7;<UÿH8:7=:ÿ60,2762ÿ*+,-
            /01,23ÿL;6?+M:=ÿ50;ÿ<061A:,2=
            D;+0;ÿ20ÿ2?+=ÿ<72:U
s
11978 8!"1678Case
                                   9 7 17189#$ %Doc
                                        11-24753-TWD           &29-4
                                                                    8%7Filed
                                                                             '04/06/21
                                                                                    7(7 &) Ent.
                                                                                                704/06/21
                                                                                                     8% 11:43:29   Pg. 2 of 3           513
01213435                                                                                    6789 7 ÿÿ7ÿ9ÿ7
    *       +,-.ÿ0ÿ123,ÿ4,2567                                                                                                                            EXHIBIT C - 3
    8       9:ÿ;<=>

    ?,=@->=
     z w9ÿ {'7ÿ | \8 } i# ÿÿ                                                                                                                           ?,>@5E,RÿQÿ5,6B5R=ÿBCÿ Yÿ' 8
    AB@5ÿ123,ÿ4,2567ÿCB5ÿ123,ÿD;<E,F25G,5HÿI<3F,5-:DHÿJB6@3,E>ÿK:.,=ÿDDHÿL,G<EÿJ2>,ÿDMNMNMOPQDHÿ2ERÿSERÿJ2>,ÿDTNQNUVUMDÿ5,>@5E,Rÿ>7,ÿCB--BW<EG                               J<=.-2:<EGÿZ4 ÿ5,6B5R=ÿ.,5ÿ.2G,
    5,=@->=X
                                                                                                                                                                                   [ \"  5 (#

                           (7                     ] 78                  ] 78                 9ÿ^7    ^ÿ_!             `          \7    98ÿ(     ^68          67

        a     b       8   4,2567ÿ123,             c52E>B5                 c52E>,,                 ?,6B5R JB6ÿK:.,                  LBBd      e2G,        ?,6fÿa          JB6;<Ed=        ;,G2-
                                                                                                  J2>,
     5             g      6h(i`j]ik            6h(i`j]i              '_pÿm_]j]i            4215213442 ^ii^ÿ[ÿ_q_                   4444        34424252445rrr 3454423Z444s0tk hviÿh^]i
                          lhm`i6nÿo             lhm`i6nÿo              'm\j(nÿ66'                                                                                   34544s4s445ut0k _(wmiÿsrr4s4x
                                                                                                                                                                       3454423Z444s0s 4504ÿ\j'i6h^
                                                                                                                                                                                       srr4s44504ÿq`ÿhv
     3             g      6h(i`j]ik            6h(i`j]i              m_]j]i                4215213442 ^ii^ÿ[ÿ_q_                   4444        34424252445rr0                 hviÿh^]i
                          lhm`i6nÿo             lhm`i6nÿo              i6i'_(h'                                                                                                    _(wmiÿsrr4s4x
                                                                         i]h_j_h(                                                                                                  4504ÿ\j'i6h^
                                                                         n_imÿh('                                                                                                   srr4s44504ÿq`ÿhv
     r             g      6h(i`j]ik            6h(i`j]i              o\m]j(ÿ'wji          4213Z13454 jh](mi(_                      4444        3454423Z444s0s
                          lhm`i6nÿo             lhm`i6nÿo              `j(lÿ(j                            ^ii^ÿ[
                                                                                                            _q_1m_]j]i
     0             g      6h(i`j]ik            6h(i`j]i              (_wi_               4213Z13454 j\\h(_mi(_ÿ[                  4444        3454423Z444s0t
                          lhm`i6nÿo             lhm`i6nÿo              _q_iiÿivh'i                   q''i
                                                                         h('                                _q_
     Z             g      6h(i`j]ik            (_wi_               6h(i`j]i              4s14s13454 (_h'iÿ[                       4444        34544s4s445ut0                  hviÿh^]i
                          lhm`i6nÿo             _q_iiÿivh'i        lhm`i6nÿo                         _q_iiÿj6i                                                                _(wmiÿsrr4s4x
                                                                         6h(i`j]iÿlhmÿo                                                                                               4504ÿ\j'i6h^
                                                                                                                                                                                        srr4s44504ÿq`ÿhv
     2             g      6h(i`j]ik            6h(i`j]i              hviÿh^]i             4t14013455 oq^]mi(_                        4444        34554t40444030                  iiÿh(_qmi(_
                          lhm`i6nÿo             lhm`i6nÿo              _(wmi
                                                                         j'hj_h(
                                                                                                                                                                                   [ \"  5 (#



y
11978 8!"1678Case
                                   9 7 17189#$ %Doc
                                        11-24753-TWD           &29-4
                                                                    8%7Filed
                                                                             '04/06/21
                                                                                    7(7 &) Ent.
                                                                                                704/06/21
                                                                                                     8% 11:43:29                                      Pg. 3 of 3                                      313
